


Exhibit 10.2

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

This Employment and Non-Competition Agreement (the “Agreement”) is entered into
as of March 31, 2003 by and between Zones, Inc. (“Parent”), Corporate PC Source,
Inc. (the “Company,”) and Christina Corley (the “Associate”). Unless otherwise
defined herein, the terms defined in the Purchase Agreement (as such term is
defined below) shall have the same defined meanings in this Agreement.

 

RECITALS

A.              Parent, the Company and all of the Company’s Shareholders have
entered into a Stock Purchase Agreement, dated as of March 31, 2003 (the
“Purchase Agreement”), providing for the Parent’s acquisition of all of the
outstanding shares of the Company (the “Acquisition”).

B.              Associate, an officer and significant shareholder of the Company
will, as a result of the Acquisition, receive significant consideration,
including cash payments representing the value of the goodwill of the Company.

C.              Parent and Associate acknowledge that it would be detrimental to
Parent if Associate would compete with the Company’s Business (as defined below)
following the Acquisition, as described in Paragraph 11 below.

D.              Associate has been actively involved in the development of the
Company’s business. To preserve and protect the assets of the Company, including
the Company’s goodwill and customers to which Associate has, and will have, in
her role as an Associate of the Company access, and to preserve and protect the
Company’s goodwill and business interests going forward, and in consideration
for the Company entering into and performing under the Purchase Agreement and to
induce Parent to enter into the Purchase Agreement, Associate has agreed to
enter into this Agreement.

NOW, THEREFORE, based on the foregoing premises and in consideration of the
commitments set forth below, Associate, Parent and Company agree as follows:

 

1.

Duties and Scope of Employment.


(a)           As of the date hereof, Associate will serve as Senior Vice
President of Parent and President and Chief Executive Officer of the Company,
reporting to the Board of Directors of the Company. Associate will be
responsible for day-to-day management of the Company, subject to the direction
and guidance of the Board of Directors of the Company, as further described on
attached Exhibit A. Associate will perform her duties faithfully and to the best
of her ability and will devote her full business efforts and time to the
performance of her duties hereunder.

(b)            The Company agrees that the Associate shall be appointed to the
Board of Directors of the Company. Associate agrees that if her employment is
terminated for any reason, Associate shall tender her resignation as a member of
the Board of Director of the Company.


--------------------------------------------------------------------------------




2.               Base Salary. For all services to be rendered by Associate
pursuant to this Agreement, Associate shall receive an annualized salary of
$300,000 (“Base Salary”). The Board shall review Associate’s Base Salary at
least annually, but may not reduce the Base Salary below $300,000. The Base
Salary shall be payable in accordance with Company’s normal payroll practices
and be subject to applicable income tax and other applicable withholding,
subject to Associate’s continued employment.

3.               Incentive Bonus. In addition to Base Salary, Associate shall be
paid a quarterly incentive bonus based on the Company’s quarterly Gross Profits,
calculated in accordance with the Company’s normal financial statements (the
“Bonus”). For purposes of this Agreement, Gross Profits shall be equal to net
sales, less cost of sales. Subject to Associate’s continued employment, the
Bonus shall be payable on the last payroll date of the month following the
quarter end in which the Gross Profits are recognized and be subject to income
tax and other applicable withholding. Associate shall not be entitled to
participate in any of the Company’s or Parent’s other bonus plans or bonus
programs.

4.               Benefits. Associate shall be entitled to participate in (i) the
employee benefit plans and programs of the Company applicable to its other
executives at the senior executive level (other than as excluded in Section 3
above) and (ii) the other benefit plans and programs of the Company to the
extent that Associate’s position, tenure, salary, age, health and other
qualifications make Associate eligible to participate in such plans or programs,
in each case subject to the rules and regulations applicable thereto. For
purposes of the foregoing benefits, to the extent such tenure may be relevant to
the benefit plans and programs of the Company, Associate shall be entitled to
credit for her tenure with the Company prior to the date of this Agreement. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time. With respect to any such cancellation or
amendment, Associate will be treated in the same manner as other senior executes
of the Company, taking into account Associate’s position, tenure, salary, age,
health, and like qualifications.

5.               Vacation and Maternity Leave. Associate will be entitled to
five (5) weeks of paid vacation per year. Associate will not be entitled to
carry over any vacation time into subsequent years; any vacation time not used
will be forfeited. In addition, Associate will be entitled to eight (8) weeks of
paid maternity leave.

6.               Stock Options. Associate will be granted incentive stock
options to purchase 70,000 shares of Zones common stock under the Zones, Inc.
1993 Stock Incentive Plan (the “Option”) with a three-year vesting period. The
Option shall have an exercise price equal to the closing price per share of
Parent’s common stock on April 1, 2003. The Option shall vest in equal quarterly
installments over a three-year period of continuous service to the Company by
the Associate. Parent may from time-to-time award additional stock option
grants, in the sole discretion of Parent’s Board of Directors. The
then-governing equity incentive plan and the applicable stock option
agreement(s) shall govern any such additional options.

7.               Expenses. The Company will reimburse Associate for reasonable
travel and other expenses incurred by Associate in connection with the
performance of Associate’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as is in effect from time to time.


--------------------------------------------------------------------------------




8.               Term of Employment. Unless otherwise terminated in accordance
with the terms of this Agreement (as described in Paragraph 9 below), the term
of Associate’s employment hereunder (the “Employment Term”) shall commence on
the date hereof and shall continue until and terminate on March 31, 2006 (the
“End Date”).

9.               Termination of Employment. Associate’s employment may be
terminated prior to the End Date, only as follows:

(a)             Termination by Associate for Good Reason. Prior the End Date,
Associate may only terminate her employment at any time for Good Reason (as
defined below). If Associate terminates her employment for Good Reason, then,
subject to Associate’s continuing obligations under Section 11 of this
Agreement, Associate shall be entitled to:

(i)    a severance amount equal to six (6) months of Associate’s last Base
Salary and Bonus (subject to applicable tax withholdings), payable over the six
(6) month period following the date of termination in substantially equal
installment payments and in accordance with the normal payroll practices of the
Company; and

(ii)   Company-paid health insurance benefits for the Associate and the
Associate’s dependents as provided to the Associate under the terms and
conditions of the standard Company benefits programs immediately prior to the
termination until the earlier of (A) six (6) months from the date of the
termination, or (B) the date upon which the Associate and her dependents become
covered under another employer’s benefit programs.

Associate shall not be entitled to receive any severance pay, as provided above,
unless she executes a full release of claims against the Company and Parent, in
a form acceptable to the Company and Parent, and such release is received by the
Company on or before thirty (30) days after Associate’s employment with the
Company has terminated, and the Associated re-affirms the binding nature of the
non-compete provisions contained in Section 11 hereof.

(b)            Termination by the Company for Cause. The Company may terminate
Associate’s employment at any time for Cause. The Company may terminate the
Associate’s employment at any time after the End Date without Cause. Associate
may terminate her employment at any time after the End Date without Good Reason
(as defined below) upon thirty (30) days advance written notice to the Parent
and the Company’s Board of Directors. If the Company terminates Associate’s
employment for Cause (as defined below) or the Associate voluntarily resigns
after the End Date without Good Reason, Associate shall only be entitled to Base
Salary and Bonus at the rate in effect at the time of her termination through
the effective date of termination of employment.

(c)             Death or Disability. In the event of Associate’s death or a
termination of Associate’s employment due to Associate’s Disability (as defined
below), no compensation or payments will be made to Associate other than those
to which she is entitled under the Company’s existing benefit plans and policies
at the time of such termination and other than any compensation or payments
accrued under this Agreement up to the date of termination of her employment and
unpaid at the date of such termination.


--------------------------------------------------------------------------------


(d)

Definitions.

 


(i)   “Cause ” shall mean any of the following:

(1)           the conviction of Associate of, or the entry by Associate of a
plea of guilty or no contest to, any felony;

(2)            any material breach by Associate of this Agreement or any
confidentiality or proprietary information agreement between Associate and the
Company, Parent or its affiliates;

(3)            an act of fraud or material dishonesty against, or the
misappropriation of property belonging to, Parent, the Company or any affiliate
of Parent;

(4)            a willful and material violation of a written policy of the
Company generally applicable to all employees, the violation of which is stated
in such policy to be grounds for termination;

(5)            the commission of an intentional act which constitutes unfair
competition with the Company or Parent or which induces any customer of the
Company or Parent to breach a contract with the Company or Parent; or

(6)            an intentional act by Associate that constitutes gross misconduct
and which is materially and demonstrably injurious to the Company or Parent.

(ii)   “Disability” shall mean the inability of Associate, even with reasonable
accommodation, to perform the essential functions of her position as an
Associate of the Company as a result of sickness or injury, and Associate shall
have remained unable to perform any such duties (i) for a continuous period of
more than one hundred twenty (120) days, or (ii) for two or more periods
aggregating more than one hundred twenty (120) days in a twelve (12) month
period. Any disputes over the existence of a disability for purposes of this
Agreement will be resolved by a physician mutually agreed upon by Associate (or
her fiduciary) and Parent.

(iii)   “Good Reason” shall mean and exist if, without Associate’s prior written
consent, one or more of the following events occurs:

(1)            Associate suffers a material reduction, when taken as a whole, in
the authority, duties or responsibilities associated with her position as
described in Section 1 above;


(2)

Any diminution to Associate’s Base Salary;


(3)           Any material reduction of the employee benefits provided to
Associate (except to the extent that all other executives at the senior
executive level receive such diminution);


--------------------------------------------------------------------------------




(4)            the relocation by Parent of the Company’s principal business
offices, or Associate’s primary work location, to a location that is more than
fifty (50) miles from the location of such offices at the date hereof; or

(5)            the Company materially breaches this Agreement which breach
remains uncured (where curable) for thirty (30) days after receipt of written
notice from the Associate.

10.            Proprietary Rights Agreement. Associate will be required as a
condition of employment to sign and abide by the Parent’s standard Employee
Innovations and Proprietary Rights Assignment Agreement (the “Proprietary Rights
Agreement”), a copy of which is attached as Exhibit B. Nothing in the
Proprietary Rights Agreement shall limit or otherwise circumscribe any
confidentiality agreement Associate may have previously entered into with the
Company.


11.


NON-COMPETITION AND NON-SOLICITATION.


(a)           Beginning at the date hereof and ending five (5) years after the
date hereof (the “Non-Compete Period”), Associate shall not, other than on
behalf Company or Parent, directly or indirectly, without the prior written
consent of Parent or Company,

(i)    engage in the Geographic Area (as defined below) as an employee, agent,
consultant, advisor, independent contractor, proprietor, partner, officer,
director or otherwise of;

(ii)   have any ownership interest in (except for passive ownership of one
percent (1%) or less of any entity whose securities have been registered under
the Securities Act of 1933 or Section 12 of the Securities Exchange Act of 1934
or the securities laws of any other jurisdiction); or

(iii)    participate in the financing, operation, management or control of any
firm, partnership, corporation, entity or business that directly or indirectly
competes with the Company’s Business.



(b)            The term “Company’s Business” shall mean the business of
reselling of technology related produces and services.

(c)             Beginning at the date hereof and ending five (5) years following
Associate’s termination (voluntary or involuntary) of employment, Associate
shall not, directly or indirectly, without the prior written consent of Parent
and Company, solicit, encourage or take any other action which is intended to
induce or encourage any Associate or customer of Parent or its subsidiaries
(including the Company) to terminate her employment with or customer
relationship with Parent or its subsidiaries (including the Company).


--------------------------------------------------------------------------------




(d)            The “Geographic Area” shall mean anywhere in the world where
Parent or any of its subsidiaries (including the Company) conducts Company
Business during the Non-Compete Period, including, without limitation, the
United States.

(e)             The covenants contained in the preceding paragraphs shall be
construed as a series of separate covenants, one for each county, city, state,
or any similar subdivision in any Geographic Area. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in the preceding paragraphs. If, in any judicial proceeding,
a court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section are deemed to exceed the time, geographic or scope limitations permitted
by applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

(f)              Associate also acknowledges that the limitations of time,
geography, and scope of activity agreed to in this Agreement are reasonable
because, among other things, (i) Parent and the Company are engaged in a highly
competitive industry, (ii) Associate is receiving significant compensation in
connection with the Acquisition and pursuant to this Agreement, and (iii) in the
event Associate’s employment with Parent or Company ended, Associate would not
be precluded from engaging in her profession without violating this Agreement.

(g)             Associate agrees that it would be impossible or inadequate to
measure and calculate Company’s or Parent’s damages from any breach of the
covenants set forth in this Section or Section 10. Accordingly, the Associate
agrees that if she breaches any provision of this Section or Section 10, either
or both of Parent and Company will have available, in addition to any other
right or remedy otherwise available, the right to obtain an injunction from a
court of competent jurisdiction restraining such breach or threatened breach and
to specific performance of any such provision of this Agreement. Associate
further agrees that no bond or other security shall be required in obtaining
such equitable relief, nor will proof of actual damages be required for such
equitable relief.

12.            Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Associate upon
Associate’s death and (b) any successor and assigns of Parent and/or Company.
Any such successor of Parent and/or Company will be deemed substituted for
Parent and/or Company under the terms of this Agreement for all purposes. For
this purpose, “successor” means any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of Parent
and/or Company. None of the rights of Associate to receive any form of
compensation payable pursuant to this Agreement may be assigned or transferred
except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance or other disposition of Associate’s right to
compensation or other benefits will be null and void.

13.              Notices. All notices, requests, demands and other
communications called for hereunder shall be in writing and shall be deemed
given (i) on the date of delivery if delivered personally, (ii) one (1) day
after being sent by a well-established commercial overnight service, or (iii)
five (5) days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successors at the
following addresses, or at such other addresses as the parties may later
designate in writing:


--------------------------------------------------------------------------------


If to Company or Parent:     Zones, Inc.      707 Grady Way        Renton, WA
98055      Attention: Ron McFadden        If to Associate:          Christina
Corley          at the last residential address known by the Company.  


14.            Severability. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.


15.


ARBITRATION.


(a)           IN CONSIDERATION OF ASSOCIATE’S EMPLOYMENT WITH THE COMPANY,
COMPANY’S AGREEMENT TO ARBITRATE ALL DISPUTES WITH ASSOCIATE AND ASSOCIATE’S
RECEIPT OF THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO HER BY THE
COMPANY, AT PRESENT AND IN THE FUTURE, ASSOCIATE AGREES TO THE EXTENT PERMITTED
BY LAW THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY AND ANY ASSOCIATE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT
OF, RELATING TO, OR RESULTING FROM ASSOCIATE’S EMPLOYMENT WITH THE COMPANY OR
THE TERMINATION OF ASSOCIATE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH
OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION. DISPUTES WHICH
ASSOCIATE AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL
BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, WASHINGTON LAW, CLAIMS OF
HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
ASSOCIATE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO
ANY DISPUTES THAT THE COMPANY MAY HAVE WITH HER.


--------------------------------------------------------------------------------




(b)            Procedure. ASSOCIATE AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION ("AAA") AND THAT THE
NEUTRAL ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. ASSOCIATE AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO
THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND
MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING. ASSOCIATE
ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES,
INCLUDING ATTORNEYS' FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW. ASSOCIATE
UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED
BY THE ARBITRATOR OR AAA EXCEPT THAT ASSOCIATE SHALL PAY THE FIRST $125.00 OF
ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION ASSOCIATE INITIATES. ASSOCIATE
AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A
MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT THAT THE AAA'S NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE
RULES SHALL TAKE PRECEDENCE. ASSOCIATE AGREES THAT THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING.

(c)             Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN ASSOCIATE AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE
RULES AND THIS AGREEMENT, NEITHER ASSOCIATE NOR THE COMPANY WILL BE PERMITTED TO
PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE ABILITY TO ORDER OR REQUIRE
THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW.

(d)            Availability of Injunctive Relief. IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, ASSOCIATE AGREES THAT
ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THE EMPLOYMENT, PROPRIETARY RIGHTS AGREEMENT
BETWEEN HER AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING TRADE SECRETS,
CONFIDENTIAL INFORMATION, NONCOMPETITION OR NONSOLICITATION. ASSOCIATE
UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT WILL CAUSE
IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY
THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN INJUNCTION. IN
THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS FEES.


--------------------------------------------------------------------------------




(e)             Administrative Relief. ASSOCIATE UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT HER FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE
OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS'
COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE HER FROM PURSUING
COURT ACTION REGARDING ANY SUCH CLAIM.

(f)              Voluntary Nature of Agreement. ASSOCIATE ACKNOWLEDGE AND AGREES
THAT SHE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE. SHE FURTHER ACKNOWLEDGES AND AGREES
THAT SHE HAS CAREFULLY READ THIS AGREEMENT AND THAT SHE HAS ASKED ANY QUESTIONS
NEEDED FOR HER TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS
AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT ASSOCIATE IS WAIVING
ASSOCIATE’S RIGHT TO A JURY TRIAL. FINALLY, SHE AGREES THAT SHE HAS BEEN
PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF HER CHOICE BEFORE
SIGNING THIS AGREEMENT.

16.            Entire Agreement; Integration. This Agreement, together with
exhibits hereto and any other documents incorporated herein by reference,
represent the entire agreement and understanding between the parties as to the
subject matter herein and supersede all prior or contemporaneous agreements
whether written or oral; provided, however, that nothing herein shall in any way
supersede the provisions of the Purchase Agreement. Associate acknowledges and
agrees that this Agreement replaces in their entirety any written or oral
employment agreement; offer letter or other compensatory or severance agreement
previously in effect between Parent or the Company and Associate. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

17.            Waiver of Breach. The waiver of a breach of any term or provision
of this Agreement, which must be in writing, shall not operate as or be
construed to be a waiver of any other previous or subsequent breach of this
Agreement.

18.            Headings. All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.

19.            Tax Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.

20.            Governing Law. The parties agree that this Agreement, and any
disputes arising under this Agreement, will be governed by and construed in
accordance with the laws of the state of Washington, without giving effect to
any conflict of laws principle to the contrary. The parties agree that venue for
any dispute arising under this Agreement will lie exclusively in the state or
federal courts located in King County, Washington, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that
Washington is not the proper venue. The parties irrevocably consent to personal
jurisdiction in the state and federal courts of the state of Washington.


--------------------------------------------------------------------------------




21.            Acknowledgment. Associate acknowledges that she has had the
opportunity to discuss this matter with and obtain advice from her private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

22.            Contingency of Agreement upon Acquisition. This Agreement shall
be null and void and have no effect unless the Acquisition contemplated by the
Purchase Agreement is consummated.

23.            Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

[Remainder of page intentionally left blank. Signature page follows.]


--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, each of the parties has executed this
Agreement, in the case of the Company by their duly authorized officers, as of
the day and year first above written.

 

 


CORPORATE PC SOURCE, INC.                   By:   /S/ CHRISTINA M
CORLEY           Date: March 31, 2003                    Print Name:  Christina
M Corley                Title:  
CEO                                                                    ZONES,
INC.                   By:   /S/ RONALD P MCFADDEN         Date: March 31,
2003                    Print Name:   Ronald P McFadden            Title:   SVP,
CFO                                                          ASSOCIATE          
          /S/ CHRISTINA CORLEY                        Date: March 31,
2003                    Christina Corley    




[Signature Page to Employment and Non-Competition Agreement]


--------------------------------------------------------------------------------